      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CORREY DELOZIER, ET AL.,                                                       CIVIL ACTION
     Plaintiffs

 VERSUS                                                                         NO. 18-14094

 S2 ENERGY OPERATING, LLC, ET AL.,                                              SECTION: “E” (2)
      Defendants


                                     ORDER AND REASONS

        Before the Court is Pioneer Production Services, Inc.’s (“Pioneer”) motion for

summary judgment on certain claims filed against it by Plaintiff Correy Delozier.1

        The motion was adopted by Stephen Dauzat and Wood Group PSN, Inc. (“Wood

Group”).2

                                           BACKGROUND

        Plaintiff Correy Delozier alleges he was working as an offshore operator, doing

work on S2 Energy Operating, LLC’s (“S2”) fixed platforms and wells in the Timbalier Bay

Field, when he sustained significant injuries by being “crushed” between an oil well and a

crew boat during an attempted transfer.3 Delozier and his wife, Valerie Delozier, filed suit

against S2, Pioneer, Wood Group, and Dauzat seeking damages for his injuries and her

loss of consortium.




1 R. Doc. 49. Plaintiffs opposed the motion. R. Doc. 69. Plaintiffs filed a supplemental opposition. R. Doc.

97. Defendant Pioneer filed a reply in support of its motion. R. Doc. 113. Plaintiffs provided a supplemental
response to Defendant Pioneer’s statement of undisputed material facts. R. Doc. 135.
2 R. Doc. 144. Pioneer incorrectly states “whether Delozier is a borrowed employee of S2 Energy Operating

Company, LLC” is an issue to be decided in this motion. R. Doc. 49-2 at 7. Presumably, Dauzat and Wood
Group joined in this motion seeking a positive answer to that question. As explained below, Delozier’s
borrowed servant status, and any underlying factual disputes, need not be addressed in connection with
this motion.
3 R. Doc. 68 at ¶ XIX.



                                                     1
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 2 of 15




                                              STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”4 “An issue is material if its resolution could affect the outcome of the action.”5

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”6 All reasonable inferences are drawn in favor of the nonmoving party.7

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.8

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”9 If the moving

party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.10




4 Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
5 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
6 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
7 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
8 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
9 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
10 Celotex, 477 U.S. at 322–24.



                                                      2
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 3 of 15




        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.11 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled

to summary judgment as a matter of law.12 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the

nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”13 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.14 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must

either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce




11 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)

(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the Movers to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
12 First Nat’l Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249–50 (1986).
13 Celotex, 477 U.S. at 332–33.
14 Id.



                                                     3
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 4 of 15




additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”15 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”16

        “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports the claim.

‘Rule 56 does not impose upon the district court a duty to sift through the record in search

of evidence to support a party’s opposition to summary judgment.’”17

                                       LAW AND ANALYSIS

        Pioneer seeks summary judgment in its favor on (1) Plaintiff’s Jones Act claims

because it is not Plaintiff’s employer; (2) Plaintiff’s Jones Act negligence claim; and (3)

Plaintiff’s Jones Act unseaworthiness claim.18

        On July 27, 2020, Dauzat and Wood Group filed a motion for summary judgment

that Plaintiff was not a Jones Act seaman at the time of his accident.19 On July 29, 2020,

S2 filed a motion for summary judgment that Plaintiff was not a Jones Act seaman at the




15 Celotex, 477 U.S. at 332–33, 333 n.3.
16 Id.; see also First Nat’l Bank of Ariz., 391 U.S. at 289.
17 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
18 R. Doc. 49.
19 R. Doc. 105. This motion was adopted by Pioneer. See R. Doc. 118.



                                                      4
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 5 of 15




time of his accident.20 The Court denied both motions because the underlying material

facts necessary to determine Plaintiff’s seaman status are disputed.21 For purposes of

determining this motion, the Court will assume Plaintiff was a Jones Act seaman at the

time of the incident.

I.      Pioneer is not entitled to summary judgment that it has no Jones Act
        liability to Plaintiff.

        There is no dispute Pioneer hired Delozier in March 2018 to be a production

operator22 and that Pioneer was his payroll employer, 23 sometimes referred to as the

nominal employer or general employer. There also is no dispute Pioneer contracted with

S2 to provide employees, including Delozier, to work in the Timbalier Bay Field.24 Even

though Pioneer is Plaintiff’s payroll employer, Pioneer moves for summary judgment on

Plaintiff’s Jones Act claims arguing that, because Plaintiff was a borrowed employee of S2

at the time of the incident, Plaintiff cannot as a matter of law recover against Pioneer

under the Jones Act. The crux of Pioneer’s argument is the Plaintiff can have only one

Jones Act employer. As a result, Pioneer’s memorandum in support of its motion focuses

solely on the factors to be considered in determining whether Plaintiff was a borrowed

employee of S2. Pioneer’s reliance on Plaintiff’s status as S2’s borrowed employee is

misplaced.

        The borrowed servant doctrine has been around in maritime law since at least

1909.25 As the Fifth Circuit explained in Spinks v. Chevron Oil Co., seamen who are


20 R. Doc. 110. This motion was adopted by Pioneer. See R. Doc. 118. This motion was also adopted by Dauzat

and Wood Group. See R. Doc. 144.
21 R. Doc. 154.
22 R. Doc. 49-1 at ¶ 1; R. Doc. 69-1 at 1.
23 R. Doc. 49-1 at ¶ 13-14 (admitting Pioneer paid and handled Delozier’s payroll matters).
24 R. Doc. 68 at ¶ VI; R. Doc. 105-11 at ¶ 2; R. Doc. 110-2 at ¶¶ 1, 3; R. Doc. 137 at 2; R. Doc. 138 at 2.
25 Standard Oil Co. v. Anderson, 212 U.S. 215 (1909).



                                                        5
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 6 of 15




borrowed employees do not automatically “cease[] to be [their] immediate employer’s

servant.”26 In Spinks, the injured seaman’s nominal employer, Labor Services, Inc., was

found to be one of his Jones Act employers.27 The Fifth Circuit rejected dictum in the

Supreme Court’s decision in Cosmopolitan Shipping Co. v. McAllister that “under the

Jones Act only one person, firm, or corporation can be sued as [an] employer.”28 Instead,

the Spinks court reasoned a plaintiff's Jones Act rights would be undermined if an injured

seaman were forced to "speculate at his peril on whether the trial court ultimately will

find him a borrowed employee of the shipowner, or an employee of his immediate

employer . . . ."29 The Fifth Circuit did not disagree with the trial court’s finding the

plaintiff was a borrowed employee of Chevron Oil Company, but nevertheless held Labor

Services remained his Jones Act employer.30 The court said, “We see nothing offensive in

suing an immediate employer under the Act, or even both employers in the alternative.

The defendants can sort out which between them will bear the final cost of recovery, either

through common law indemnity or contribution principles, or contractual provisions, as

in the instant case.”31 Similarly, later decisions from our district allowed plaintiffs to sue

a number of employers, “forcing them to argue their respective culpability to the jury.”32

        The Fifth Circuit reaffirmed its ruling that a seaman may have more than one Jones

Act employer in Guidry v. S. La. Contractors, Inc.33 Citing Spinks, the Guidry court said


26 Spinks v. Chevron Oil Co., 507 F.2d 216, 224 (5th Cir. 1975) (citing RESTATEMENT (SECOND) OF AGENCY §
227 cmt. b (1958), overruled on other grounds by Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 337-
38 (5th Cir. 1997).
27 Id. at 225.
28 337 U.S. 783, 791 (1949).
29 Spinks, 507 F.2d at 225.
30 Id. (“We do not quarrel with the trial court's finding that Chevron had sufficient control over him to be a

borrowing employer. We merely hold that under the Jones Act, Labor Services remained his employer.”).
31 Id. (citations omitted).
32 Hall v. Diamond M Co., 635 F.Supp. 362, 364 (E.D. La. 1986).
33 Guidry v. S. La. Contractors, Inc., 614 F.2d 447, 452 (5th Cir. 1980).



                                                      6
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 7 of 15




that “even if a seaman is deemed to be a borrowed servant of one employer, this does not

automatically mean that he ceases to be his immediate employer’s servant for Jones Act

purposes.”34 Agreeing a seaman may have more than one Jones Act employer, the Guidry

court stated a seaman is entitled to “look no further than the signature on his check.”35 In

Guidry, the Court explained that, to be relieved of liability, the payroll employer must

have “divested itself of all control over the employee.”36

        In Ogden v. GlobalSantaFe Offshore Services, another section of this court applied

the Spinks and Guidry holdings.37 In that case, two defendants sought summary

judgment arguing they were not the plaintiff’s Jones Act employers.38 The court

explained:

        There is no one test for determining whether a defendant may be properly
        considered a Jones Act employer. The analysis largely depends on which
        party or entity is being sued. Courts have provided various tests and lists of
        factors that should be considered. For instance, the Fifth Circuit explained
        that when a seaman sues his payroll employer, the question is whether that
        employer “has divested itself of all control over the employee.” Guidry, 614
        F.2d at 454. On the other hand, when a court is deciding whether the
        borrowed servant doctrine applies, and thus a non-payroll entity can be
        considered the plaintiff's employer, the court considers various factors. See
        Ruiz v. Shell Oil Co., 413 F.2d 310, 312–13 (5th Cir.1969).39

This Court is left with no doubt the Spinks and Guidry complete “divestment of control”

analysis applies when deciding whether a plaintiff’s payroll employer may be held liable

under the Jones Act.40


34 Id. at 452.
35 Id. at 454.
36 Id.
37 Ogden v. GlobalSantaFe Offshore Serv., 31 F.Supp.3d 832, 842-43 (E.D. La. July 14, 2014).
38 Id. at 836.
39 Id. at 843.
40 In a case focusing on whether the borrowing employer may be sued in tort, Capps v. N.L. Baroid-NL

Indus., Inc., the plaintiff appealed the district court’s granting of summary judgment that he was a borrowed
employee who could not sue his borrowing employer in tort. The Fifth Circuit confirmed there can be more
than one Jones Act employer. In that case, the court held the lending employer need not completely sever

                                                     7
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 8 of 15




        At trial, Plaintiff will bear the burden of proving all elements of his Jones Act

claims, including that he is a Jones Act seaman and, if so, that Pioneer is one of his Jones

Act employers. As the moving party on summary judgment, Pioneer bears the burden of

bringing forth the undisputed facts to establish Pioneer has divested itself of all control

over the Plaintiff and, as a result, Pioneer is entitled to judgment as a matter of law that

it is not Plaintiff’s Jones Act employer.41

        The Court may grant summary judgment only if the moving party has met its

ultimate burden of persuading the court there are no genuine issues of material fact for

trial.42 An examination of Pioneer’s statement of undisputed facts in support of its motion

for summary judgment reveals no statement of undisputed material fact that would lead

the Court to conclude Pioneer had divested itself of all control over Plaintiff.43 The

undisputed facts do include a statement that Pioneer hired the Plaintiff and that Plaintiff

was Pioneer’s “payroll employee,”44 but these facts support a finding that Pioneer was

Plaintiff’s Jones Act employer. The statement of undisputed facts does not include

statements regarding who signed the Plaintiff’s checks, who withheld taxes and social

security payments from his salary, whether Pioneer could fire him, or the extent of

Pioneer’s control over him.45 Instead, the undisputed facts listed by Pioneer focus on

whether Plaintiff is a borrowed employee of S2.46 These facts are not determinative of




his relationship with the employee for another to be considered the employee’s borrowing employer,
reasoning, “Such a requirement would effectively eliminate the borrowed employee doctrine as there could
never be two employers.” 784 F.2d 615, 617 (5th Cir. 1986).
41 Guidry, 614 F.2d at 454; Ogden, 31 F.Supp.3d at 843.
42 Celotex, 477 U.S. at 332-33, 333 n.3; see also First Nat’l Bank of Ariz., 391 U.S. at 289.
43 R. Doc 49-1.
44 R. Doc. 49-1 at ¶¶ 1, 5.
45 Spinks, 507 F.2d at 225.
46 R. Doc. 49-1. See ¶¶ 1, 3, 4, 5, 12, 13, and 14.



                                                   8
      Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 9 of 15




whether Plaintiff is the Jones Act employee of Pioneer. Pioneer has not met its burden of

persuading the Court there are no genuine issues of fact and it is entitled to judgment as

a matter of law that it is not Plaintiff’s Jones Act employer.

II.     Pioneer is not entitled to summary judgment that it has no Jones Act
        liability for negligence.

        Pioneer moves for summary judgment that it has no Jones Act liability to the

Plaintiff for negligence because it is not Plaintiff’s Jones Act employer.47 For the reasons

stated in Section I above, Pioneer may be Plaintiff’s Jones Act employer, and liable for

Jones Act negligence, even if Plaintiff was the borrowed servant of S2. Pioneer also argues

it is entitled to summary judgment because Plaintiff cannot meet his burden to prove

Pioneer was negligent or caused the accident.

        The Court is assuming for purposes of deciding this motion that Plaintiff is a Jones

Act seaman. Under the Jones Act, a seaman has a cause of action against his employer for

injuries sustained as a result of his employer’s negligence. 48 A seaman may recover

damages under the Jones Act if his employer’s negligence was the legal cause, in whole or

in part, of his injury. 49 At trial, Plaintiff must establish Pioneer had a duty to provide him

a reasonably safe place to work, Pioneer breached that duty, and Pioneer’s negligence

caused his injuries.50 Plaintiff bears a “featherweight” burden of proof51 to establish

causation for a Jones Act negligence claim and need only show that his employer

contributed to his injuries “in the slightest degree.” 52



47 R. Doc. 49-2 at 23.
48 Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 335 (5th Cir. 1997).
49 Id.
50 In re Cooper/T. Smith, 929 F.2d 1073, 1077 (5th Cir. 1991).
51 Chisolm v. Sabine Towing & Transp. Co., 679 F.2d 60, 62 (5th Cir. 1982).
52 Gavagan v. United States, 955 F.2d 1016, 1019 (5th Cir. 1992).



                                                   9
     Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 10 of 15




        Summary judgment is rarely granted on Jones Act negligence claims.53 “Because

of the policy of providing an expansive remedy for seamen, submission of Jones Act

claims to a [factfinder] requires a very low evidentiary threshold; even marginal claims

are properly left for [factfinder] determination.” 54 Summary judgment would only be

warranted in the complete absence of proof of an essential element of Plaintiff’s case.55

        Plaintiff points to the record to show there are disputed issues of material fact with

respect to the training provided to him regarding personnel transfers.56 The jury will

determine whether Pioneer’s actions or inactions contributed to Plaintiff’s injuries “in the

slightest degree.”57 This determination is ultimately for the trier of fact.58 Comparative

fault is applicable to Jones Act negligence cases.59 Even if the jury were to conclude

Pioneer’s alleged negligence in some way caused Plaintiff’s injuries, the jury also would

have to determine whether and to what extent the Plaintiff’s own actions or inactions

contributed to his injuries.60 “A jury is well suited for resolving this type of fact-intensive

dispute based on well-settled legal principles.”61

        The Court is mindful of the Fifth Circuit’s admonition that “the use of summary

judgment is rarely appropriate in negligence” cases62 because the trier of fact must

determine the reasonableness of conduct and whether it constitutes negligence, even




53 Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 842 (5th Cir. 2005).
54 Leonard v. Exxon Corp., 581 F.2d 522, 524 (5th Cir. 1978) (citing Barrios v. La. Construction Materials
Co., 465 F.2d 1157, 1162 (5th Cir. 1972)).
55 In re Cooper/T. Smith, 929 F.2d 1073, 1077 (5th Cir. 1991).
56 R. Doc. 69-1 at 4-5.
57 Gavagan, 955 F.2d at 1019.
58 Leonard, 581 F.2d at 524.
59 Gavagan, 955 F.2d at 1018.
60 Gautreaux, 107 F.3d at 339.
61 Sartin v. Cliff’s Drilling Co., No. 03-1825, 2004 WL 551209, at 1 (E.D.La. Mar. 18, 2004).
62 Davidson v. Stanadyne, 718 F.2d 1334, 1338 (5th Cir. 1983).



                                                   10
       Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 11 of 15




when the facts are undisputed.63 The Court denies summary judgment on Plaintiff’s Jones

Act negligence claim.

III.    Pioneer is entitled to summary judgment that it is not liable to Plaintiff
        under the Jones Act for unseaworthiness.

        Plaintiff was injured on June 22, 2018 while transferring from an S2 boat, the MISS

MICHELLE, to the S2 Energy SF4 platform.64 Pioneer moves for summary judgment that

it has no Jones Act liability to the Plaintiff based on unseaworthiness because it is not

Plaintiff’s Jones Act employer.65 For the reasons stated in Section I above, Pioneer may

be one of Plaintiff’s Jones Act employer and be liable for the unseaworthiness of the MISS

MICHELLE, even if Plaintiff is S2’s borrowed employee. Alternatively, Pioneer moves for

summary judgment on the unseaworthiness claim because the facts will show Pioneer was

not the owner or operator of the MISS MICHELLE.

        For purposes of deciding this motion, the Court will assume Plaintiff is a Jones Act

seaman. Independent from a Jones Act claim for negligence, a seaman may claim his

injuries were caused by the unseaworthiness of a vessel under general maritime law. A

vessel is deemed unseaworthy if a condition of the vessel presents an unreasonable risk

of harm to the seaman.66 Generally, the owner of a vessel has “an absolute nondelegable

duty to provide a seaworthy vessel” and is the appropriate defendant to an

unseaworthiness claim.67




63 Id. (citing Gauk v. Meleski, 346 F.2d 433 (5th Cir.1965)).
64 R. Doc. 68 at ¶¶ XVII, XIX, XX; R. Doc. 105-11 at ¶ 14; R. Doc. 110-2 at ¶ 2; R. Doc. 137 at 18; R. Doc. 138
at 2.
65 R. Doc. 49-2 at 26.
66 Park v. Stockstill Boat Rentals, Inc., 492 F.3d 600, 604 (5th Cir. 2007).
67 Brister v. A.W.I., Inc., 946 F.2d 350, 355 (5th Cir. 1991).



                                                      11
     Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 12 of 15




        Plaintiff alleges in his Third Amended Complaint the vessels used in the Timbalier

Bay Field were owned and operated by S2.68 Pioneer agrees it is an undisputed fact that

both the MISS MICHELLE and the SF4 platform were owned and operated by S2.69

Plaintiff concedes Pioneer was not the MISS MICHELLE’s owner and has never argued

Pioneer was the bareboat charterer70 of the MISS MICHELLE. Instead, Plaintiff argues

Pioneer is nonetheless liable to him for unseaworthiness as Pioneer is an “operator” of the

MISS MICHELLE, even though it is not a bareboat charterer.71

        It is clear an unseaworthiness claim may be brought only against the owner or

demise charterer of a vessel. “The appropriate defendant in an unseaworthiness case is

the person who had operational control of the ship at the time the condition was created

or the accident occurred.”72 “This is normally the shipowner, but a demise charter also

normally invests the charterer with powers of control so as to place upon him the duties

of unseaworthiness.”73 Whether a non-owner of a ship is a demise charterer is a question

of control.74

        Most often, liability for seaworthiness is raised by an owner seeking to avoid

liability because control of the vessel has been transferred to another. A long line of cases


68 R. Doc. 68 at ¶ VIII.
69 R. Doc. 49-1 at ¶ 10.
70 In Forrester v. Ocean Marine Indem. Co., 11 F.3d 1213, 1215 (5th Cir. 1993), the Fifth Circuit explained

the different types of charters and their relevance to unseaworthiness: “In a demise charter, the vessel
owner transfers full possession and control to the charterer, who in turn furnishes the crew and
maintenance for the vessel (thus the term “bareboat”). Consequently, the bareboat charterer as a demise
charterer is the owner pro hac vice of the vessel for the duration of the contract. The demise charterer is
therefore responsible in personam for the negligence of the crew and the unseaworthiness of the vessel.”
Id. (citations omitted). See also Thomas J. Schoenbaum, Unseaworthiness: elements and defenses, 1
ADMIRALTY AND MARITIME LAW § 6:25 (6th ed.) (“If the charterer has taken over complete ‘possession,
command and navigation of the vessel,’ he is the proper defendant.”).
71 R. Doc. 69 at 27-28.
72 Thomas J. Schoenbaum, Unseaworthiness: elements and defenses, 1 ADMIRALTY AND MARITIME LAW §

6:25 (6th ed.).
73 Id. (citing Guzman v. Pichirilo, 369 U.S. 698, 699 (1962)).
74 Guzman, 369 U.S. at 699.



                                                    12
     Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 13 of 15




has held the transfer of a portion of a vessel’s owner’s control over a vessel will not relieve

the owner of liability for unseaworthiness. For example, in Guzman, a shipowner

attempted to escape liability for his vessel’s unseaworthiness by arguing he demised the

vessel to another company—establishing a demise charter.75 The Supreme Court rejected

this argument holding a demise exists only when an owner “completely and exclusively

relinquish[es] ‘possession, command, and navigation’ thereof to the demisee.”76 The

Court further held that the control would need to be “tantamount to, though just short of,

an outright transfer of ownership.”77

        Plaintiff, in effect, argues the transfer of the function of driving and piloting a

vessel renders the transferee an “operator” responsible for seaworthiness of the vessel.78

The Court disagrees. The transfer of a portion of a vessel owner’s control over the vessel

will not create liability for unseaworthiness in the transferee. In the case most similar to

this one, Martin v. Walk, Haydel & Associates, an oil company (LOOP) contracted with

the plaintiff’s employer (WHA) to act as dredging inspectors.79 At the bench trial, WHA

argued it could not be liable for unseaworthiness because it was not a demise charterer of

the LOOP flatboats the WHA inspectors used to access the dredging sites approximately

3 miles from shore.80 "WHA had no authority to take the boats anywhere other than to

the dredge on which they were working. True command of the boats remained with LOOP.

LOOP saw to the maintenance, repair and fueling of the boats. While WHA's employees

piloted and navigated the boats to and from the dredge, this use is insufficient to create a


75 Id. at 698.
76 Id. at 699 (quoting United States v. Shea, 152 U.S. 178, 188 (1894)).
77 Id.
78 R. Doc. 69 at 28.
79 Martin v. Walk, Haydel & Associates, Inc., 742 F.2d 246, 247 (5th Cir. 1984).
80 Id. at 247.



                                                    13
     Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 14 of 15




demise charter."81 The Fifth Circuit applied Guzman and held that “a mere user” of

flatboats was not sufficiently in control of the vessels to be deemed a demise charterer.82

Because WHA was neither the owner nor the demise charterer of the flatboats, the Fifth

Circuit overturned the district court’s judgment on this issue and found WHA could not

be held liable for unseaworthiness.

        Plaintiff relies on Baker v. Raymond Int’l, Inc.83 to argue an “operator” may be

held liable for unseaworthiness.84 The issue in Baker was whether the vessel’s owner

could avoid liability by proving a bareboat charter existed, not whether the bareboat

charterer or other transferee, such as Pioneer, was liable.85 The Fifth Circuit held the

vessel and the vessel’s owner could be liable for damage done by unseaworthiness, even

while the vessel was in the control of a bareboat charterer.86 This case does not support

Plaintiff’s argument. In fact, Baker highlights the importance of there being a bareboat

charter:

                A bareboat or demise charter (hereinafter called a bareboat charter),
        whereby the charterer assumes “full possession and control of the vessel”
        constitutes the only form of charter that purports to invest temporary
        powers of ownership in the charterer and, therefore, constitutes the only
        conceivable basis on which the vessel owner could seek to escape liability
        for the unseaworthiness of his vessel.87

        Pioneer was neither the owner nor the demise charterer of the MISS MICHELLE.

The Court grants summary judgment in favor of Pioneer and against the Plaintiff on

Plaintiff’s unseaworthiness claim.


81 Id. at 249.
82 Id.
83 656 F.2d 173 (5th Cir. 1981).
84 R. Doc. 69 at 27.
85 Baker, 656 F.2d at 176.
86 Id. at 183 (citing Reed v. Steamship Yaka, 373 U.S. 410, 411 n.1 (1963)).
87 Id. at 181-82 (citations omitted).



                                                     14
        Case 2:18-cv-14094-SM-DPC Document 155 Filed 09/30/20 Page 15 of 15




                                    CONCLUSION

          IT IS ORDERED that Defendant Pioneer Production Services, Inc.’s motion for

summary judgment,88 adopted by Dauzat and Wood Group,89 is GRANTED IN PART

and DENIED IN PART.

          IT IS FURTHER ORDERED that summary judgment on Plaintiff’s Jones Act

claims, including Jones Act negligence claims, against Pioneer Production Services, Inc.

is DENIED.

          IT IS FURTHER ORDERED that summary judgment is GRANTED in favor of

Pioneer Production Services, Inc. and against Plaintiff on Plaintiff’s unseaworthiness

claim.

          New Orleans, Louisiana, this 30th day of September, 2020.


                      ________________________________
                               SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE




88   R. Doc. 49.
89   R. Doc. 144.

                                           15
